Case 1:17-cv-08985-DC Document 86 Filed 01/24/20 Page 1 of 2

EMERY CELLI BRINCKERHOFF & ABADY LLP

RICHARD D, EMERY DIANE L. Houx
ANDREW G. CELLI, JR.

MATTHEW D. BRINCKERHOFF ; ATTORNEYS ATLAW ALISON FRICK
JONATHAN S. ABADY 600 FIFTH AVENUE AT ROCKEFELLER CENTER DAVID LEBOWITZ
2 . 10” FLOOR
.W,
ont one NEW YORK, NEW YORK 10020 heneraenuene
HAL R, LIEBERMAN EMMA L, FREEMAN
; TEL: (212) 763-5000 ;
ec Fa (19 769-500 feos
ELIZABETH S. SAYLOR seyawiechalawicom SCOUT KATOvICH
KATHERINE ROSENFELD NICK BOURLAND
DEBRA L. GREENBERGER ANDREW K. JONDAHL
ZOE SALZMAN .
SAM SHAPIRO
January 24, 2020
Via ECF

The Honorable Denny Chin

United States Circuit Judge

United States Court of Appeals for the Second Circuit
Thurgood Marshall U. S. Courthouse

40 Foley Square

New York, NY 10007-1502

Re: — Sanders v. Houslanger and Associates, PLLC, et al.,
17 Civ. 8985 (DC)

Dear Judge Chin:

We write on behalf of the Plaintiff class to request that our motion seeking final
approval of our class action settlement be extended from January 30, 2020 to February 11, 2020
and move subsequent response and reply deadlines accordingly. We do not seek any extension
of the scheduled February 26, 2020 fairness hearing. We have conferred with Defendants and
they do not object to this request.

This extension would permit counsel time to confer with the claims administrator
about the claims received by the January 14, 2020 deadline and analyze those claims to prepare a
fulsome submission to the Court. The Court originally set the January 30, 2020 deadline to be
two weeks before the then-scheduled February 13, 2020 fairness hearing. See Dkt. 84. The
Court then moved the faimess hearing until February 26, 2020, without moving any of the prior
deadlines. See Dkt. 85. Accordingly, the schedule Plaintiffs propose provides the Court with the
same amount of time to consider the submissions before the Fairness Hearing as the Court
originally envisioned. Moreover, the claims administrator has not received any objection
requests nor has there been any notice of appearance by any attorney who sought to object; the
deadlines for both have passed. Accordingly, we do not anticipate that anyone will file any, Ap p ( ! tation
objections or responses to our motion for final approval. In an abundance of caution howéver, z
consistent with the Court’s prior scheduling order, we would ask that the deadline for aay GRAN) Teh
responses to our motions be filed and served no later than Tuesday February 18, 2 50 and reply! hese
papers in support of approval be filed by Monday, February 24, 2020. aateé or are

: proved «
|-/ ere Gop 0oRPER ED -

re ee
Case 1:17-cv-08985-DC Document 86 Filed 01/24/20 Page 2 of 2

EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

Thank you in advance for your consideration. We are available should the Court

have any questions.

Respectfully Submitted,

/s/
Debra L. Greenberger

e All Counsel of Record (via ECF)
